Exhibit 10.3.2
SECOND AMENDMENT TO OFFICE LEASE AGREEMENT
     THIS SECOND AMENDMENT TO OFFICE LEASE AGREEMENT (“Second Amendment”) is
made this 4th day of February, 2003, by and between CHASE TOWER ASSOCIATES,
L.L.C., a Delaware limited liability company (“Landlord”), and CAPITALSOURCE
FINANCE LLC, a Delaware limited liability company (“Tenant”).
W I T N E S S E T H:
     WHEREAS, by that certain Office Lease Agreement dated December 8, 2000 (the
“Original Lease”), Landlord leased to Tenant, and Tenant leased from Landlord,
approximately 16,799 square feet of rentable area on the twelfth (12th) floor,
known as Suite 1200 (the “Original Premises”), in the building located at 4445
Willard Avenue, Chevy Chase, Maryland (the “Building”), upon the terms and
conditions set forth in the Lease;
     WHEREAS, by that certain First Amendment to Office Lease Agreement dated
May 10, 2002 (the “First Amendment”), Landlord leased to Tenant, and Tenant
leased from Landlord, an additional 7,463 square feet of rentable area located
on the eleventh (11th) floor of the Building and known as Suite 1130 (the
“Expansion Space”), and the parties extended the term of the Original Lease,
upon the terms and conditions more specifically set forth therein;
     WHEREAS, the Original Lease and the First Amendment are hereinafter
collectively referred to as the “Lease”;

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, Tenant desires to lease from Landlord, and Landlord desires to
lease to Tenant, an additional 19,290 square feet of rentable area located on
the sixth (6th) floor of the Building and known as Suite 600 (the “Second
Expansion Space”), and the parties desire to extend the term of the Lease with
respect to the Original Premises and the Expansion Space upon the terms and
conditions hereinafter set forth;
     WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
understanding and agreement with regard to the lease of the Second Expansion
Space and the extension of the term of the Lease with respect to the Original
Premises and the Expansion Space, and to otherwise amend the Lease, as more
particularly set forth herein.
     NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto mutually agree
as follows:
     1. Any capitalized terms used in this Second Amendment and not otherwise
defined herein shall have the meanings ascribed to them in the Lease.
     2. The Lease is hereby amended by adding thereto a new Article XXVIII, to
read as follows:

-2-



--------------------------------------------------------------------------------



 



“ARTICLE XXVIII
SECOND EXPANSION SPACE
     28.1. Term. Landlord hereby leases unto Tenant, and Tenant hereby leases
from Landlord, approximately 19,290 square feet of rentable area (the ‘Second
Expansion Space’) located on the sixth (6th) floor of the Building, which Second
Expansion Space is hereby agreed to be that certain space which is shown on
Exhibit L attached hereto and made a part hereof and known as Suite 600, for a
term (the ‘Second Expansion Space Term’) commencing on February 3, 2003 (the
‘Second Expansion Space Commencement Date’) and continuing through and including
Midnight on May 31, 2013 (the ‘Second Expansion Space Expiration Date’), unless
earlier terminated pursuant to the provisions of this Lease.
     28.2. Second Expansion Space Tenant’s Work. Landlord shall deliver the
Second Expansion Space to Tenant in shell condition, as defined in Exhibit M
attached hereto and made a part hereof, following the day on which Landlord
executes that certain Second Amendment to Office Lease Agreement (the ‘Second
Amendment’) after the execution thereof by Tenant. Landlord is under no
obligation to make any other improvements to the Original Premises, the
Expansion Space or the Second Expansion Space. Notwithstanding the foregoing,
Landlord shall make available for the performance of Second Expansion Space
Tenant=s Work (as hereinafter defined) an allowance (the ‘Second Expansion Space
Tenant Allowance’) in an amount equal to the product of (a) Thirty-Six and
30/100 Dollars ($36.30) multiplied by (b) the number of square feet of rentable
area comprising the Second Expansion Space. Landlord shall pay the Second
Expansion Space Tenant Allowance to Tenant following Tenant=s completion of
Second Expansion Space Tenant=s Work (as hereinafter defined) and upon the terms
and conditions set forth in Section 9.1 of this Lease with respect to the Tenant
Allowance for Tenant’s Work with respect to the Original Premises, including,
but not limited to, the payment by Landlord of the Second Expansion Space Tenant
Allowance in increments disbursed not more often than once per month, except
that there shall be no Tenant Loan with respect to any such Second Expansion
Space Tenant’s Work.
     Tenant shall improve the Second Expansion Space in accordance with the
construction drawings for permit

-3-



--------------------------------------------------------------------------------



 



dated January 6, 2003 (the ‘Second Expansion Space Tenant=s Plans’) (the work
set forth in the Second Expansion Space Tenant=s Plans being hereinafter
referred to as Second Expansion Space Tenant=s Work’).
     The provisions of Section 9.1 of this Lease with respect to Tenant’s Work
shall also govern (including, but not limited to, Landlord’s approval of
subcontractors and contractors) the performance of Second Expansion Space
Tenant’s Work.
     Landlord hereby approves Rand Construction as Tenant’s general contractor
for the performance of Second Expansion Space Tenant’s Work.
     28.3 Second Expansion Space Base Rent. In addition to the Base Rent for the
Premises (i.e., the Original Premises and the Expansion Space) payable pursuant
to Section 4.1 hereof, the First Amendment and the Second Amendment, commencing
on June 1, 2003 and continuing thereafter throughout the Second Expansion Space
Term, Tenant covenants and agrees to pay to Landlord Base Rent for the Second
Expansion Space in the following amounts (the ‘Second Expansion Space Base
Rent’):

                              Second   Second         Expansion Space  
Expansion   Second Second   Base Rent Per   Space   Expansion Space Expansion
Space   Square Foot   Base Rent   Base Rent Lease Year   Per Annum   Per Annum  
Per Month
1
  $ 37.00     $ 713,730.00     $ 59,477.50  
2
  $ 38.11     $ 735,141.90     $ 61,261.83  
3
  $ 39.25     $ 757,132.50     $ 63,094.38  
4
  $ 40.43     $ 779,894.70     $ 64,991.23  
5
  $ 41.64     $ 803,235.60     $ 66,936.30  
6
  $ 43.64     $ 841,815.60     $ 70,151.30  
7
  $ 44.95     $ 867,085.50     $ 72,257.13  
8
  $ 46.30     $ 893,127.00     $ 74,427.25  
9
  $ 47.69     $ 919,940.10     $ 76,661.68  
10
  $ 49.12     $ 947,524.80     $ 78,960.40  

     A ‘Second Expansion Space Lease Year’ shall mean that period of twelve
(12) consecutive calendar months that commences on June 1, 2003, and each
consecutive

-4-



--------------------------------------------------------------------------------



 



twelve (12) month period thereafter. The earliest such twelve (12) month period
shall be referred to as ‘Second Expansion Space Lease Year 1,’ and each of the
following Second Expansion Space Lease Years shall be similarly numbered for
identification purposes. The Second Expansion Space Base Rent shall be payable
by Tenant at the same times and in the same manner as set forth in this Lease
with respect to the payment of Base Rent.
     28.4 Increased Operating Expenses and Increased Real Estate Taxes with
respect to the Second Expansion Space. In addition to Tenant’s proportionate
share of Increased Operating Expenses and Tenant’s proportionate share of
Increased Real Estate Taxes payable with respect to the Original Premises and
the Expansion Space pursuant to the terms of this Lease, commencing on June 1,
2004, for each calendar year of the Second Expansion Space Term, Tenant shall
pay to Landlord, in the manner provided in Article V of this Lease, Tenant’s
proportionate share of Increased Operating Expenses for the Second Expansion
Space for the calendar year and Tenant’s proportionate share of Increased Real
Estate Taxes for the Second Expansion Space for the calendar year. ‘Tenant’s
proportionate share of Increased Operating Expenses for the Second Expansion
Space for the calendar year’ shall equal the product of 8.81% multiplied by the
amount by which the total of Operating Expenses for the calendar year exceeds
the Operating Expenses incurred during calendar year 2003; and ‘Tenant’s
proportionate share of Real Estate Taxes for the Second Expansion Space for the
calendar year’ shall equal 8.81% multiplied by the amount by which the total of
Real Estate Taxes for the calendar year exceeds Real Estate Taxes for calendar
year 2003; provided, however, that for the calendar year during which the Second
Expansion Space Term begins and ends, the Operating Expenses and Real Estate
Taxes for the Second Expansion Space shall be prorated based upon the greater of
(i) the number of days during such calendar year that this Lease is in effect or
(ii) the number of days that Tenant actually occupies the Second Expansion Space
or any portion thereof.
     28.5 Incorporation of Second Expansion Space Into the Premises. Except as
otherwise herein expressly provided, the Second Expansion Space shall be deemed
a part of the Premises for all purposes of this Lease, such that both Landlord
and Tenant shall have such respective

-5-



--------------------------------------------------------------------------------



 



rights and obligations with respect to the Second Expansion Space as apply to
the remainder of the Premises.”
     3. The Term of the Lease is hereby extended for a period (such period being
hereinafter referred to as the “Second Extension Period”) commencing on
August 14, 2012 (the “Second Extension Period Commencement Date”) and continuing
through and including Midnight on the May 31, 2013, unless earlier terminated
pursuant to the provisions of the Lease as modified by the provisions of this
Second Amendment, or pursuant to law.
     4. During the Second Extension Period, Tenant covenants and agrees to pay
to Landlord Base Rent with respect to the Premises (i.e., the Original Premises
and the Expansion Space) in the amounts set forth on the following table:

                          Amended Space   Base Rent         Lease   Per Square
Foot   Base Rent   Base Rent Year   Per Annum   Per Annum   Per Month
11
  $ 51.03     $ 1,238,089.86     $ 103,174.16  

          An “Amended Space Lease Year” shall have the same meaning as is set
forth in Paragraph 9 of the First Amendment.
          Landlord and Tenant hereby agree and acknowledge that Tenant’s
obligations under the Lease with respect to the payment of Additional Rent shall
continue during the Second Extension Period.

-6-



--------------------------------------------------------------------------------



 



     5. The definition of “Parking Permits” in Section 1.17 of the Lease is
hereby amended with respect to all periods beginning on and after the Second
Expansion Space Commencement Date by inserting the following language at the end
thereof:
     “Notwithstanding the foregoing, commencing on June 1, 2003, Tenant shall
have the right to use seventy-seven (77) Parking Permits as provided in
Article XXIV of this Lease.”
     6. Tenant’s payment of Tenant Improvements Reimbursement Rent shall
continue pursuant to the provisions of Section 5.4 of the Lease and shall not be
affected by the Second Extension Period or this Second Amendment.
     7. If requested by Landlord at any time during the Term, Tenant shall
promptly execute a declaration in the form attached hereto as Exhibit D-2.
     8. The Lease is further amended by inserting therein Exhibit D-2 and
Exhibit L attached hereto, which Exhibit D-2 and Exhibit L are hereby
incorporated into the Lease by reference.
     9. Landlord and Tenant represent and warrant to each other that the person
signing this Second Amendment on its behalf has the requisite authority and
power to execute this Second Amendment and to thereby bind the party on whose
behalf it is being signed.
     10. Landlord and Tenant represent and warrant to each other that, except as
hereinafter provided, neither of them has employed

-7-



--------------------------------------------------------------------------------



 



any broker in procuring or carrying on any negotiations relating to this Second
Amendment. Landlord and Tenant shall indemnify and hold each other harmless from
any loss, claim or damage relating to the breach of the foregoing representation
and warranty by the indemnifying party. Landlord recognizes only The Meyer
Group, Ltd., as Tenant’s agent, and Insignia/ESG, Inc., as agent of Landlord, as
brokers with respect to this Second Amendment and agrees to be responsible for
the payment of a commission to said brokers pursuant to separate agreements with
said brokers.
     11. Except as expressly amended and modified herein, all terms, conditions
and provisions of the Lease shall remain unmodified and in full force and
effect. In the event of any conflict between the terms and conditions of the
Lease and the terms and conditions of this Second Amendment, the terms and
conditions of this Second Amendment shall govern and control.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment
to Office Lease Agreement as of the day and year first hereinabove written.

                              LANDLORD
 
                        WITNESS:   CHASE TOWER ASSOCIATES, L.L.C., a
Delaware limited liability company
 
                                By:   JBG/CHASE TOWER INVESTORS,
L.L.C., a Delaware limited
liability company    
 
                                    By:   JBG/BANNOCKBURN PARTNERS,
L.L.C., a Delaware limited
liability company, its
Managing Member    
 
                       
 
              By:
Name:   /s/ Robert Stewart
 
Robert Stewart  
 
              Its:   Managing Member    
 
                            TENANT    
 
                        ATTEST:   CAPITALSOURCE FINACE LLC, a
Delaware liability company    
 
                        By:   /s/ Kathleen M. Miko   By:   /s/ Steven A. Museles
  [SEAL]                   Name:   Kathleen M. Miko   Name:   Steven A. Museles
    Its:   Vice President and
Deputy General Counsel   Its:   Senior Vice President    

-9-